Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/20 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a transistor device comprising pillar structures, substrate top and bottom faces with elongated portions within the body structure(Nakamura et al., 10,600,802: CHEN 2018/0198364: Lu et al., 2017/0229472), it fails to teach either collectively or alone, wherein a first elongated portion sandwiched among the base side face, the front side face, the bottom face and the first top face forming a source region, a second elongated portion sandwiched among the base side face, the rear side face, the bottom face and the first top face forming a drain region, a plate portion on the base side face and between the first elongated portion, the second elongated portion forming a channel region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Claims #1-11 are allowed.
Claim #1 
A first elongated portion sandwiched among the base side face, the front side face, the bottom face and the first top face forming a source region, a second elongated portion sandwiched among the base side face, the rear side face, the bottom face and the first top face forming a drain region, a plate portion on the base side face and between the first elongated portion, the second elongated portion forming a channel region.
Claim #4
A respective base side face parallel to the normal direction, a respective tapered side face opposite to the base side face, a respective first top face perpendicular to the normal direction, a respective bottom face opposite to the first top face, a respective front side face adjacent to the base side face and the tapered side face.
Claim #8
Pillars of the semiconductor material at each active layer are arranged in a plurality of columns and a plurality of rows, each pillar of the semiconductor material is fitted in one of the recesses and has a respective base side face parallel to the normal 25direction, a respective tapered side face opposite to the base side face, a respective first top face perpendicular to the normal direction, a respective bottom face opposite to the first top face, a respective front side face adjacent to the base side face and the tapered side face.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816